[Cite as State v. Zakrajsek, 2018-Ohio-1885.]


                                       IN THE COURT OF APPEALS

                                   ELEVENTH APPELLATE DISTRICT

                                       ASHTABULA COUNTY, OHIO


   STATE OF OHIO,                                      :        MEMORANDUM OPINION

                       Plaintiff-Appellee,             :
                                                                CASE NO. 2018-A-0033
              - vs -                                   :

   FRANK W. ZAKRAJSEK,                                 :

                       Defendant-Appellant.            :


   Criminal Appeal from the Court of Common Pleas, Case No. 2013 CR 00210.

   Judgment: Appeal dismissed.


   Nicholas Iarocci, Ashtabula County Prosecutor, Ashtabula County Courthouse, 25
   West Jefferson Street, Jefferson, OH 44047-1092 (For Plaintiff-Appellee).

   Frank W. Zakrajsek, pro se, PID: A652-380, Marion Correctional Institution, P.O. Box
   57, Marion, OH 43301 (Defendant-Appellant).




   DIANE V. GRENDELL, J.

       {¶1}            Appellant, Frank W. Zakrajsek, filed a pro se appeal on March 26, 2018,

from a March 12, 2018 judgment entry of the Ashtabula County Court of Common Pleas

denying his motion for judicial release under R.C. 2929.20.

       {¶2}            Pursuant to Article IV, Section 3(B)(2), of the Ohio Constitution, appellate

courts have jurisdiction to review, affirm, modify, or reverse judgments or final orders from
courts of record inferior to the court of appeals and from final orders or actions of

administrative officers or agencies.

       {¶3}      In State v. Coffman, 91 Ohio St.3d 125, 126 (2001), the Supreme Court of

Ohio expressly held that “a trial court’s denial of a motion for shock probation is never a

final appealable order.” In addition, appellate courts in Ohio that have addressed the issue

after Coffman have held that the same logic is applicable to a denial of a motion for judicial

release since it mirrors shock probation. State v. Schrock, 11th Dist. Portage No. 2016-P-

0078, 2017-Ohio-2723, ¶ 3; State v. Woods, 141 Ohio App.3d 549, 550 (2001); State v.

Williams, 10th Dist. Franklin No. 07AP-1035, 2008-Ohio-1906, at ¶ 9; State v. Mayle, 5th

Dist. Morgan Nos. 07-CA-0006 and 07-CA-0007, 2008-Ohio-3761, at ¶ 13; State v.

Greene, 2d Dist. Greene No. 02-CA-17, 2002-Ohio-2595, at ¶ 6. Since there is no right to

judicial release, the denial of a motion for judicial release cannot affect a “substantial right”

as that term is defined in R.C. 2505.02(A)(1).

       {¶4}      Therefore, this appeal is hereby dismissed, sua sponte, for lack of a final

appealable order.

       {¶5}      Appeal dismissed.



   THOMAS R. WRIGHT, P.J.,

   CYNTHIA WESTCOTT RICE, J.,

   concur.




                                                 2